Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  ERIC FLORES


 §
 
§
 
§
 
§
 
§
 



No. 08-07-00088-CR
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Eric Flores, has filed a second pro se petition seeking a writ of mandamus to
compel the trial court to rule on his pro se writ of habeas corpus.  Flores' first petition for writ of
mandamus was based on similar grounds and was denied in an unpublished memorandum
opinion issued by this Court.  See In re Flores, No. 08-07-00019-CR, 2007 WL 687650 
(Tex.App.--El Paso March 8, 2007, orig. proceeding)(mem. op., not designated for publication). 
Since the issuance of our original denial of mandamus, this Court has learned from the trial
court's file that Flores has appointed counsel.
	Because Flores has appointed trial counsel, Flores is not entitled to both self-representation and representation by counsel.  A criminal defendant is not entitled to hybrid
representation.  See Gray v. Shipley, 877 S.W.2d 806, 806 (Tex.App.--Houston [1st Dist.] 1994,
orig. proceeding), citing Rudd v. State, 616 S.W.2d 623, 625 (Tex.Crim.App. 1981).  Therefore,
Flores' petition for writ of mandamus is denied.

April 12, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)